PER CURIAM:
Charles Junior Locklear appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Locklear v. United States, No. 7:09-cr-00101-BO-1 (E.D.N.C. Nov. 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.